DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-15 are pending.
Priority
Acknowledgment is made of applicant's claim for foreign priority, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/28/2022 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
- “a start switch, rotably connected” should read “a start switch, rotatably connected”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8 and 11 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by US 2015/0367496 (Kaupp).
Regarding claim 1, Kaupp discloses a switch assembly (Figure 2), comprising: 
a housing (chainsaw housing; 2 and handle; 3)(“handle 3 is made of two half shells”; [0020]), extending along a longitudinal axis (longitudinal axis; 21)(Figure 2); 
a main control switch (control device; 12), housed within the housing (chainsaw housing; 2) (Figure 1); 
a locking switch (actuating element; 5)(Figure 2), slidably connected to the housing (handle; 3)(“actuating element is a slide bar disposed on the outer side of the handle”; [0009]) and movable between a locking position (Figure 2) and a releasing position (Figure 4), wherein an angle of 0 to 60 is formed between a sliding direction of the locking switch (actuating element; 5) and the longitudinal axis (“the second actuation direction lies parallel to the longitudinal axis”; [0008]); and 
a start switch (operator-controlled element; 4), rotatably connected with the housing by a pivot (“the operator-controlled element is mounted in the handle pivotably about a pivot axis”; [0019]); wherein the locking switch (actuating element; 5) is in contact (via arm; 28) with the start switch (operator-controlled element; 4) when the locking switch is in the locking position (Figure 2), and the start switch is in a locked state (“in the blocking position, the operator-controlled element cannot be pivoted in the actuation direction since a blocking contour lies in the pivot path of the operator- controlled element”; [0021] “the blocking contour is disposed on an arm of a pivot bearing of the actuating element”; [0011]); and the locking switch (actuating element; 5) is disengaged (via arm; 28) from the start switch (operator-controlled element; 4) when the locking switch is in the releasing position (Figure 4), and the start switch is in a released state (“the blocking contour is pivoted out of the pivot path of the operator-controlled element so that the operator controlled element can be pressed in the actuation direction”; [0028]).
Regarding claim 2, Kaupp discloses the switch assembly of claim 1, wherein the start switch (operator-controlled element; 4) is disposed on a first side (side below longitudinal axis in Figure 2) of the housing (handle; 3), the locking switch (actuating element; 5) and the main control switch (control device; 12) are disposed on a second side (side above longitudinal axis in Figure 2) of the housing (handle; 3). Note: the main control switch 12 is not labeled in Figures 2 or 4 with respect to the longitudinal axis. However, Kaupp discloses the operator-controlled element acts on the drive motor via a coupling element 11 and a control device 12 [0018] and a throttle linkage 42 is provided for the operation of the drive motor [0027]. The throttle linkage is shown in Figure 4 and the connection appears to be above the longitudinal axis on the same side as the locking switch.
Regarding claim 3, Kaupp discloses the switch assembly of claim 1, wherein the pivot (pivot axis; 38) is perpendicular to the longitudinal axis (longitudinal axis; 21)(Figure 2).
Regarding claim 4, Kaupp discloses the switch assembly of claim 1, wherein the locking switch (actuating element; 5) comprises: 
a first operating part (long body portion of actuating element that extends along handle; 5), protruding from the housing (handle; 3)(Figure 2); and 
an abutting part (arm; 28), housed within the housing (handle; 3), wherein the abutting part (arm; 28) extends from the first operating part (via pivot lever; 30) toward the start switch (operator-controlled element; 4), and the abutting part (arm; 28) is in contact (via arm; 28) with the start switch (operator-controlled element; 4) when the locking switch is in the locking position (“in the blocking position, the operator-controlled element cannot be pivoted in the actuation direction since a blocking contour lies in the pivot path of the operator controlled element”; [0021]).
Regarding claim 5, Kaupp discloses the switch assembly of claim 4, wherein the first operating part (long body portion of actuating element that extends along handle; 5) comprises a first operating surface (surface shown in Figure 2 of first operating portion; 23) and a second operating surface (surface shown in Figure 2 of second actuation portion; 24), wherein the first operating surface extends in a direction parallel to the longitudinal axis (axis; 21)(shown to be parallel in Figure 2), and the second operating surface (surface of second actuation portion; 24) extends in a direction which forms an angle with the longitudinal axis (axis; 21)(“the second actuating portion 24 is configured as an upwardly curved, front border”; [0023])(Figure 2); wherein the width of the second operating surface is greater than the width of the first operating surface in a direction perpendicular to the longitudinal axis (the width of the surface shown in Figure 2 of the second actuation portion 24 appears to be greater than the width of the surface shown in Figure 2 of the first actuation portion 23).
Regarding claim 6, Kaupp discloses the switch assembly of claim 4, wherein the start switch (operator-controlled element; 4) comprises: 
a contact part (portion of operator-controlled element 4 that is connected to throttle linkage; 42), disposed within the housing (handle; 3); and 
a second operating part (portion of operator-controlled element 4 on opposite side of pivot axis from contact part), protruding from the housing (handle; 3), wherein the contact part is in contact (via throttle linkage; 42)(Figure 4) with the main control switch (“the operator-controlled element acts on the drive motor via a coupling element 11 and a control device 12”; [0018] “a throttle linkage 42 is provided for the operation of the drive motor”; [0027]), and the second operating part comprises an end surface (shaded corner portion shown in Figure 4), wherein the abutting part (arm; 28) is in contact with the end surface of the second operating part when the locking switch is in the locking position (Figure 2)(“in the blocking position, the operator-controlled element cannot be pivoted in the actuation direction since a blocking contour lies in the pivot path of the operator-controlled element”; [0021]), and 
the abutting part (arm; 28) is disengaged from the end surface (shaded corner portion shown in Figure 4) of the second operating part when the locking switch is in the releasing position (Figure 4) (“the blocking contour is pivoted out of the pivot path of the operator-controlled element so that the operator-controlled element can be pressed in the actuation direction”; [0027]).
Regarding claim 8, Kaupp discloses the switch assembly of claim 6, wherein the start switch (operator-controlled element; 4) further comprises a middle part (middle of operator-controlled element 4), wherein the middle part connects the contact part (portion of operator-controlled element that is connected to throttle linkage 42) and the second operating part (portion of operator-controlled element 4 on opposite side of pivot axis from contact part), and is provided with a connecting hole (circular hole to accommodate pivot is not labeled but can be seen Figure 4), and the connecting hole connects the pivot which is arranged on an inside wall of the housing (“the operator-controlled element 4 is mounted in the handle 3 pivotably about a pivot axis 38”; [0020]).
Regarding claim 11, Kaupp discloses the switch assembly of claim 1, wherein the angle of 0 to 15 is formed between the sliding direction of the locking switch (actuating element; 5) and the longitudinal axis (longitudinal axis; 21)(“the second actuation direction lies parallel to the longitudinal axis”; [0008]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0367496 (Kaupp).
Regarding claim 9, Kaupp discloses the switch assembly of claim 4, wherein the locking switch (actuating element; 5) further comprises a main body part (elongated portion connecting first actuating portion 23, second actuating portion 24 to pivot lever 30 and portion holding bolt 36) connecting the first operating part (first actuating portion; 23) and the abutting part (arm; 28), a sliding groove (link guide; 26) which extends in a direction parallel to the longitudinal axis (“due to forced guidance by the pivot bearing and the link guide, the actuating element moves in the second actuation direction 19”; [0025] Note: because of the arc shape of the link guide, it extends parallel to the longitudinal axis near the center of the arc and at an angle to the longitudinal axis near the ends of the arc), and a convex column (bolt; 36) that penetrates through the sliding groove (“the link guide 26 is guided a guide bolt of the actuating element 5”; [0026]).
Kaupp does not disclose wherein the sliding groove is provided on one end of the main body or wherein the convex column is arranged on an inside wall of the housing. However, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to provide the groove on the main body part and the column on an inside wall of the housing, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 16.
Regarding claim 10, Kaupp, as modified, discloses the switch assembly of claim 9, wherein the locking switch (actuating element; 5) further comprises an elastic element (spring; 29), wherein one end of the elastic element is fixed to the main body part (via pivot lever; 30)(Figure 4), the other end of the elastic element is fixed to the housing (Figure 4), and when the locking switch (actuating element; 5) is switched between the locking position (Figure 2) and the releasing position (Figure 4), the elastic element is switched between a stretched state and a released state (“if the actuating element 5 is released from the unblocking position then the spring pushes the actuating element in the direction of the blocking position”; [0028]).

Claims 7 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0367496 (Kaupp) in view of US 2011/0005905 (Fukinuki).
Regarding claim 7, Kaupp discloses the switch assembly of claim 6, but does not disclose wherein the second operating part (portion of operator-controlled element 4 on opposite side of pivot axis from contact part) is provided with a containing cavity for containing the abutting part (arm; 28).
Fukinuki discloses wherein a starting switch (starting switch; 2) is provided with a containing cavity (Figure 4) for containing the abutting part (abutting portions; 411,421) of a locking switch (locking switch device; 4). Fukinuki further discloses the pivoting movement of the starting switch is stopped because of the clamping connection between the first and second abutting portion and the first and second blocks [0022].
Therefore, it would have been obvious to one with ordinary skill in the art, at the time the claimed invention was effectively filed, to modify Kaupp’s second operating part to include a cavity (such as an opening, groove, channel, or recess) for containing the abutting part. Doing so would provide a clamping connection between the abutting portion and switch which would prevent pivoting motion of the starting switch, as disclosed by Fukinuki.
Regarding claim 12, Kaupp discloses a power tool, comprising: 
a work assembly (saw chain; 9), for implementing the functions of the power tool (chainsaw; 1); 
a drive assembly (drive motor; 10), connected with the work assembly to drive the work assembly to move (“the saw chain is driven by the drive motor”; [0019]); and
a switch assembly (Figures 1-2), comprising: a housing (chainsaw housing; 2 and handle; 3) (“handle 3 is made of two half shells”; [0020]),  extending along a longitudinal axis (axis; 21)(Figure 2); 
a main control switch (control device; 12), housed within the housing (chainsaw housing; 2); 
a locking switch (actuating element; 5), connected with the housing (handle; 3) in a sliding 
manner (“actuating element is a slide bar disposed on the outer side of the handle”; [0009]) and movable between a locking position (Figure 2) and a releasing position (Figure 4), wherein an angle of 0 to 60 formed between a sliding direction of the locking switch and the longitudinal axis (“the second actuation direction lies parallel to the longitudinal axis”; [0008]); and 
a start switch (operator-controlled element; 4), rotatably connected with the housing by 
a pivot (“the operator-controlled element is mounted in the handle pivotably about a pivot axis”; [0019]); wherein the locking switch (actuating element; 5) is in contact (via arm; 28) with the start switch (operator-controlled element; 4) when the locking switch is in the locking position (Figure 2), and the start switch is in a locked state (“in the blocking position, the operator controlled element cannot be pivoted in the actuation direction since a blocking contour lies in the pivot path of the operator controlled element”; [0021] “the blocking contour is disposed on an arm of the pivot bearing of the actuating element”; [0011]); and the locking switch (actuating element; 5) is disengaged (via arm; 28) from the start switch (operator-controlled element; 4) when the locking switch is in the releasing position (Figure 4), and the start switch is in a released state (“the blocking contour is pivoted out of the pivot path of the operator controlled element so that the operator controlled element can be pressed in the actuation direction”; [0028]).
Kaupp does not explicitly state a battery assembly supplies power to the drive assembly.
Fukinuki discloses a battery (battery pack; 5) supplies electricity to the motor [0020] of an 
electric tool (saw; 10)(Figure 2).
Therefore, it would have been obvious to one with ordinary skill in the art, at the time the claimed invention was effectively filed, to modify Kaupp’s tool to include a battery to supply power to the drive assembly. Doing so would provide an electric power source to the motor, which is required to operate an electric power tool, as recognized by Fukinuki.
Regarding claim 13, Kaupp, as modified by Fukinuki, discloses the power tool of claim 12, and Kaupp further discloses wherein the locking switch (actuating element; 5) comprises: a first operating part (first actuation portion; 23), protruding from the housing (handle; 3); and an abutting part (arm; 28), housed in the housing (handle; 3), wherein the abutting part (arm; 28) extends from the first operating portion (first actuation portion; 23) toward the start switch (operator-controlled element; 4), and the abutting part (arm; 28) is in contact with the start switch (operator-controlled element; 4) when the locking switch is in the locking position (Figure 2)(“in the blocking position, the operator controlled element cannot be pivoted in the actuation direction since a blocking contour lies in the pivot path of the operator controlled element”; [0021](Figure 4)).
Regarding claim 14, Kaupp, as modified by Fukinuki, discloses the power tool of claim 13, and Kaupp further discloses wherein the start switch (operator-controlled element; 4) comprises: 
a contact part (portion of operator-controlled element 4 that is connected to throttle linkage; 42)(Figure 4), disposed within the housing (handle; 3); and 
a second operating part (portion of operator-controlled element 4 on opposite side of pivot axis from contact part), protruding from the housing (handle; 3)(Figure 4), wherein the contact part is in contact (via throttle linkage; 42) with the main control switch (“the operator-controlled element acts on the drive motor via a coupling element 11 and a control device 12”; [0018] “a throttle linkage 42 is provided for the operation of the drive motor”; [0027]), and the second operating part comprises an end surface (shaded corner portion shown in Figure 4), wherein the abutting part (arm; 28) is in contact with the end surface of the second operating part when the locking switch is in the locking position (Figure 2)(“in the blocking position, the operator controlled element cannot be pivoted in the actuation direction since a blocking contour lies in the pivot path of the operator controlled element”; [0021]); and the abutting part (arm; 28) is disengaged from the end surface of the second operating part (shaded corner portion shown in Figure 4) when the locking switch is in the releasing position (Figure 4)(“the blocking contour is pivoted out of the pivot path of the operator-controlled element so that the operator controlled element can be pressed in the actuation direction”; [0027]).
Regarding claim 15, Kaupp, as modified by Fukinuki, discloses the switch assembly of claim 14, but Kaupp does not disclose wherein the second operating part (portion of operator-controlled element 4 on opposite side of pivot axis from contact part) is provided with a containing cavity for containing the abutting part (arm; 28).
Fukinuki discloses wherein a starting switch (starting switch; 2) is provided with a containing cavity (Figure 4) for containing the abutting part (abutting portions; 411,421) of a locking switch (locking switch device; 4). Fukinuki further discloses the pivoting movement of the starting switch is stopped because of the clamping connection between the first and second abutting portion and the first and second blocks [0022].
Therefore, it would have been obvious to one with ordinary skill in the art, at the time the claimed invention was effectively filed, to modify Kaupp’s second operating part to include a cavity (such as an opening, groove, channel, or recess) for containing the abutting part. Doing so would provide a clamping connection between the abutting portion and switch which would prevent pivoting motion of the starting switch, as disclosed by Fukinuki.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0257191 discloses a blocking device on an opposite side of the handle as the operator-controlled element.
US 2003/0190877 discloses a sliding lock and pivoting trigger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOY N SANDERS whose telephone number is (571)272-6668. The examiner can normally be reached 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N.S./Examiner, Art Unit 3731                                                                                                                                                                                                        

/JOSHUA G KOTIS/Examiner, Art Unit 3731